DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitation(s) is/are: 
“an ultrasound image recognition module” in claim 1, line 4. Interpreted as a software and a computer processor that can be separate from the ultrasound imaging device and accessible via the communications network or the software included within the ultrasound imaging device and executed by its processor, according to [0036], [0062], Fig. 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Amendment


Authorization for this examiner’s amendment was given in an interview with Justin Coe  on 10/30/2020.

The application has been amended as follows: 

Claims 3, 16, 25, 36, and 43-44 have been cancelled.
Amend claim 1, line 9, after “an organ” add
 --, wherein the clinically desirable view of the organ includes at least one of suprasternal, subcostal, short axis parasternal, long axis parasternal, 2-chamber apical, 3-chamber apical, 4-chamber apical and 5-chamber apical views of a heart--
Amend claim 1, line 11, after “the organ” add --; and
provide an indication to the user of the specific user motion, the indication including at least one of an indication of a user rotation of the handheld probe or an indication of a user translation of the handheld probe in a specific direction--
Amend claim 14, line 9, after “an organ” add --wherein the clinically desirable view of the organ includes at least one of suprasternal, subcostal, short axis parasternal, long axis parasternal, 2-chamber apical, 3-chamber apical, 4-chamber apical and 5-chamber apical views of a heart-- 

providing an indication to the user of the specific user motion, the indication including at least one of a user rotation of the handheld probe or a user translation of the handheld probe in a specific direction--
Amend claim 23, line 15, after “an organ” add --, wherein the clinically desirable view of the organ includes at least one of suprasternal, subcostal, short axis parasternal, long axis parasternal, 2-chamber apical, 3-chamber apical, 4-chamber apical and 5-chamber apical views of a heart-- 
Amend claim 23, line 17, after “the organ” add --; and 
provide an indication to the user of the specific user motion, the indication including at least one of an indication of a user rotation of the handheld probe or an indication of a user translation of the handheld probe in a specific direction--
Amend claim 32, line 13, after “a structure” add --, wherein the clinically desirable view of the structure includes at least one of suprasternal, subcostal, short axis parasternal, long axis parasternal, 2-chamber apical, 3-chamber apical, 4-chamber apical and 5-chamber apical views of a heart--
Amend claim 32, line 15, after “the structure” add --; and 
providing an indication to the user of the specific user motion, the indication including at least one of a user rotation of the handheld probe or a user translation of the handheld probe in a specific direction--

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:  
Claims 1, 14, 23, and 32 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination, an ultrasound system, an ultrasound data information system and methods, as recited in these claims. 
Regarding claim 1, prior art fails to anticipate and/or render obvious, either solely or in combination, an ultrasound system, comprising: an ultrasound imaging device including a handheld probe configured to acquire ultrasound images of a patient while the handheld probe is moving; and
 an ultrasound image recognition module configured to: 
receive the acquired ultrasound images from the ultrasound imaging device;
automatically determine, by implementing a trained neural network continuously while the handheld probe is moving during examination of the patient, whether the received ultrasound images represent a clinically desirable view of an organ, wherein the clinically desirable view of the organ includes at least one of suprasternal, subcostal, short axis parasternal, long axis parasternal, 2-chamber apical, 3-chamber apical, 4-chamber apical and 5-chamber apical views of a heart;
automatically determine a specific user motion of the handheld probe for acquiring the clinically desirable view of the organ; and
provide an indication to the user of the specific user motion, the indication including at least one of an indication of a user rotation of the handheld probe or an indication of a user translation of the handheld probe in a specific direction.”

automatically determining, by the ultrasound image recognition module implementing a trained neural network continuously while the handheld probe is moving during examination of the patient, whether the acquired ultrasound images represent a clinically desirable view of an organ, wherein the clinically desirable view of the organ includes at least one of suprasternal, subcostal, short axis parasternal, long axis parasternal, 2-chamber apical, 3-chamber apical, 4-chamber apical and 5-chamber apical views of a heart;  
automatically determining a specific user motion of the handheld probe for acquiring the clinically desirable view of the organ; and 
providing an indication to the user of the specific user motion, the indication including at least one of a user rotation of the handheld probe or a user translation of the handheld probe in a specific direction.”
Regarding claim 23, prior art fails to anticipate and/or render obvious, either solely or in combination, an ultrasound data information system, comprising: 
an ultrasound image recognition training network stored at least partially on a computer device having one or more processors, the ultrasound image recognition training network including a neural network configured to receive ultrasound training images, and to develop ultrasound image knowledge based on the received ultrasound training images; an ultrasound imaging device including a handheld probe configured to acquire ultrasound images of a patient 
	the ultrasound image recognition module being configured to:
 receive the ultrasound image knowledge; receive the acquired ultrasound images from the ultrasound imaging device;
determine, based on the ultrasound image knowledge, continuously while the handheld probe is moving during examination of the patient whether the received ultrasound images represent a clinically desirable view of an organ, wherein the clinically desirable view of the organ includes at least one of suprasternal, subcostal, short axis parasternal, long axis parasternal, 2-chamber apical, 3-chamber apical, 4-chamber apical and 5-chamber apical views of a heart; 
determine a specific user motion of the handheld probe for acquiring the clinically desirable view of the organ; and 
provide an indication to the user of the specific user motion, the indication including at least one of an indication of a user rotation of the handheld probe or an indication of a user translation of the handheld probe in a specific direction.”

Regarding claim 32, prior art fails to anticipate and/or render obvious, either solely or in combination, a method, comprising: receiving, by an ultrasound image recognition training network including a neural network, ultrasound training images; generating, by the ultrasound image recognition training network, ultrasound image knowledge based on the received ultrasound training images; transmitting the ultrasound image knowledge to an ultrasound imaging device including a handheld probe, the ultrasound imaging device being separate from 
automatically determining, based on the ultrasound image knowledge, continuously while the handheld probe is moving during examination of the patient, whether the acquired ultrasound images represent a clinically desirable view of a structure, wherein the clinically desirable view of the structure includes at least one of suprasternal, subcostal, short axis parasternal, long axis parasternal, 2-chamber apical, 3-chamber apical, 4-chamber apical and 5-chamber apical views of a heart; 
automatically determining a specific user motion of the handheld probe for acquiring the clinically desirable view of the structure; and 
providing an indication to the user of the specific user motion, the indication including at least one of a user rotation of the handheld probe or a user translation of the handheld probe in a specific direction.

Claims 2, 4-11, 13, 15, 17-21, 24, 26-31, 34-35, and 37-42 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793